    Case 3:20-cv-00076-PDW-ARS Document 31-6 Filed 06/08/20 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NORTH DAKOTA
                                    EASTERN DIVISION

Elizabeth Jane Sinner, Whitney Oxendahl, Carol
Sawicki, Lois Altenburg, And North Dakota
Voters First,

                                 Plaintiffs,
                                                           Case No. 3:20-cv-00076
         vs.

Alvin Jaeger, in his official capacity as
Secretary of State of North Dakota,

                                 Defendant.



        DEFENDANT’S SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
            PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

                                               EXHIBIT 6

      Self Advocacy Solutions N.D. v. Jaeger, Case No. 3:20-cv-00071, 2020 WL 2951912
                                    (D. N.D. Jun. 6, 2020)
          Case 3:20-cv-00076-PDW-ARS Document 31-6 Filed 06/08/20 Page 2 of 11


Self Advocacy Solutions N.D. v. Jaeger, --- F.Supp.3d ---- (2020)




                                                                 Now pending is the Plaintiffs’ motion for preliminary
                 2020 WL 2951012                                 injunction filed on May 11, 2020. Doc. No. 11. On May
   Only the Westlaw citation is currently available.             22, 2020, the Defendants responded in opposition to the
   United States District Court, D. North Dakota,                motion. Doc. Nos. 18, 21. The Plaintiffs filed a reply brief
                 Eastern Division.                               on May 25, 2020. Doc. No. 22. On June 1, 2020, the
                                                                 Court held a telephonic hearing on the motion. Doc. No.
  SELF ADVOCACY SOLUTIONS N.D., League of                        27. For the reasons below, the motion is granted.
 Women Voters of North Dakota, and Maria Fallon
                  Romo, Plaintiffs,
                          v.
 Alvin JAEGER, in his official capacity as Secretary
     of State, and Debbie Nelson, in her official
     capacity as County Auditor of Grand Forks                   I. BACKGROUND
                                                                 The Plaintiffs assail the omission of notice and cure
                 County, Defendants.
                                                                 procedures from the signature-matching requirement for
                  Case No. 3:20-cv-00071                         absentee ballots found in North Dakota Century Code §§
                             |                                   16.1-07-09 and 16.1-07-12. The facts present as
                   Signed 06/03/2020                             straightforward. A summary of North Dakota’s absentee
                                                                 ballot procedures and the challenged statutes is followed
                                                                 by an introduction of the parties and the procedural
Attorneys and Law Firms                                          history.

Derrick L. Braaten, Carey A. Goetz, Braaten Law Firm,
Sarah M. Vogel, Bismarck, ND, Aseem Mulji, Pro Hac
Vice, Dana Paikowsky, Pro Hac Vice, Danielle Marie
Lang, Pro Hac Vice, Mark Gaber, Pro Hac Vice,
Campaign Legal Center, Washington, DC, for Plaintiffs.              A. Absentee Ballot Procedures and the
                                                                    Signature-Matching Requirement
David R. Phillips, Matthew A. Sagsveen, ND Office of             Any eligible North Dakota voter can request an absentee
the Attorney General, Bismarck, ND, for Defendant Alvin          ballot. N.D. Cent. Code § 16.1-07-01. To do so, a voter
Jaeger.                                                          submits an application to a county official (usually the
                                                                 county auditor). Id. § 16.1-07-04. The application
Howard D. Swanson, Swanson & Warcup, Ltd., Grand                 requires, among other things, the voter’s name, date of
Forks, ND, for Defendant Debbie Nelson.                          birth, residential address, telephone number, and an ID
                                                                 number from a valid form of identification. Id. §
                                                                 16.1-07-06(1). A voter must also affix a signature on the
                                                                 application. Id. If unable to sign, a voter marks an “X”
                                                                 and a disinterested person is required to sign the
                                                                 application as a “witness to the mark.” Id. §
                                                                 16.1-07-06(2). After verifying an applicant’s eligibility as
                                                                 a qualified elector, the designated county official sends
         ORDER GRANTING MOTION FOR                               the voter a ballot. Id. § 16.1-07-08.
           PRELIMINARY INJUNCTION
                                                                 The ballot arrives with a secrecy envelope, as well as a
                                                                 return envelope that includes a voter affidavit on the
Peter D. Welte, Chief Judge                                      envelope’s exterior. Doc. No. 21-3. The affidavit does not
                                                                 state that a voter’s signature must correspond with the
*1 Due to the COVID-19 pandemic, all voters in North             signature provided on the ballot application. See id. After
Dakota’s June 9, 2020 primary election will be required to       filling out the ballot, a voter slips it first into the secrecy
vote by mail. The Plaintiffs challenge two North Dakota          envelope and then into the return envelope. Doc. No.
statutes that vest election officials with authority to reject   21-1, p. 3. At that point, the voter signs and dates the
mail-in ballots based on signature discrepancies, insofar        affidavit. Id. Again, if a voter is unable to sign, the voter
as the statutes fail to provide affected voters with notice      marks an “X” and the signature of a disinterested witness
and an opportunity to verify their ballots before rejection.     is required. N.D. Cent. Code § 16.1-07-08(2). Then the
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
          Case 3:20-cv-00076-PDW-ARS Document 31-6 Filed 06/08/20 Page 3 of 11


Self Advocacy Solutions N.D. v. Jaeger, --- F.Supp.3d ---- (2020)



voter mails the ballot back to the designated county                        ballots are then turned over to the
official. To be counted, the ballot must be postmarked by                   county canvassing board for final
the day before the election and received before the county                  determination of eligibility.
canvassing board meets on the sixth day after the election.
Id. § 16.1-07-09.

When the vote-counting process begins, there are two sets       If the canvassing board finds that the signatures do not
of relevant election officials. The first is the election       correspond, the ballot is rejected. Id. § 16.1-15-19.
board located at each polling place. See id. § 16.1-05-01.
An election board consists of one election inspector hired      Absentee ballots received after the polls close on election
by the county auditor, at least two election judges             day are forwarded directly to the county canvassing
appointed by the district chairs of the two political parties   board. Id. § 16.1-07-09. The canvassing board is then
that received the highest number of votes in the preceding      tasked with determining whether “the signatures on the
gubernatorial election, and at least two poll clerks hired      absentee ballot application and the voter’s affidavit were
by the county auditor. Id. The second is the county             signed by the same person before allowing the ballot to be
canvassing board, which certifies the results submitted by      tallied.” Id. The voter is never notified in the event a
the election boards. See id. § 16.1-15-15. The canvassing       ballot is rejected for a mismatched signature. See Doc.
board is comprised of the county auditor, the county            No. 11-12.
recorder, the chair of the county commission, and one
representative from each of the two political parties that      The North Dakota Secretary of State prepares a manual
received the highest number of votes in the preceding           on election procedures for election officials. Doc. No.
gubernatorial election. Id.                                     11-5. That manual states, “If ... the signatures on the
                                                                application and affidavit do not match ... the vote may not
*2 For absentee ballots received before the polls close on      be allowed.” Id. at 14. The sole guidance the manual
election day, North Dakota Century Code § 16.1-07-12            provides on signature verification is that officials should
comes into operation and provides in relevant part as           “[c]ompare the signature on the application for the
follows:                                                        absentee ballot with the signature on the back of the
                                                                absentee ballot envelope (the voter’s affidavit) to ensure
                                                                the signatures match.” Id. Election officials receive no
                                                                training in handwriting comparison. Doc. No. 1, ¶ 41.
             At any time beginning on the day                   County canvassing boards do not receive guidance on
             before election day and the closing                signature matching beyond the basic statutory
             of the polls on election day, the                  requirements. See id.
             election clerks and board members
             of the relevant polling place first                A declaration from Dr. Linton A. Mohammed, a forensic
             shall compare the signature on the                 document examiner, opines that without proper training,
             application for an absent voter’s                  North Dakota election officials “are likely to make
             ballot with the signature on the                   erroneous signature-comparison determinations” resulting
             voter’s affidavit provided for in                  “in a significant number of erroneous rejections.” Doc.
             section 16.1-07-08 to ensure the                   No. 11-16, pp. 7, 9. Dr. Mohammed explains that persons
             signatures correspond.... If the                   untrained in handwriting comparison techniques are more
             affidavit on the outer envelope of a               likely to incorrectly identify signatures originating from
             returned absentee ballot is found to               the same person as noncorresponding than they are to
             be insufficient, or that the                       incorrectly identify signatures originating from different
             signatures on the application and                  people as corresponding. Id. at 8. He also notes the risk of
             affidavit do not correspond, or that               error is exacerbated where only two signatures are used
             the applicant is not then a duly                   for comparison. Id. at 9.
             qualified elector of the precinct, the
             vote may not be allowed, but                       As another compounding factor, the processes canvassing
             without opening the absent voter’s                 boards use for verifying signatures vary from county to
             envelope, the election inspector or                county. See Doc. No. 11-6. Some counties simply
             election judge shall mark across the               compare applications to affidavits and conduct no further
             face thereof “rejected as defective”               inquiry. See Doc. No. 11-7. Others consider extrinsic
             or “rejected as not an elector”, as                factors, such as a voter’s situation and history. See Doc.
             the case may be. These rejected                    No. 11-11. Using this approach, if a canvassing board

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      2
          Case 3:20-cv-00076-PDW-ARS Document 31-6 Filed 06/08/20 Page 4 of 11


Self Advocacy Solutions N.D. v. Jaeger, --- F.Supp.3d ---- (2020)



member happens to know a particular voter’s                      Grand Forks, North Dakota, nonprofit organization
circumstances, the canvassing board may accept the               “dedicated to protecting the civil and human rights of
ballot. Id.                                                      people with disabilities.” Doc. No. 11-19, p. 2. As part of
                                                                 this mission, SAS encourages people with disabilities to
*3 According to a survey conducted by the United States          engage in the political process and exercise their right to
Election Assistance Commission, North Dakota county              vote. Id. at 3. Allen Lee Marx, Jr., President of SAS,
canvassing boards rejected 334 absentee ballots for              states that the organization’s members often face
mismatched signatures in the 2018 general election. Doc.         difficulties when attempting to vote in person, and many
No. 11-4, p. 3. That figure represented more than 60% of         prefer the more convenient alternative of casting absentee
all absentee ballots rejected statewide. See id. Rejection       ballots. Id. at 4. He points out that SAS members’
rates for signature discrepancies ranged from 0% in 27           disabilities can result in signature variation over time. Id.
counties to as high as 1.14% in Morton County and 1.74%          For that reason, Marx believes SAS members “are at
in Nelson County. Id. at 2-3.                                    particular risk of being deprived of their right to vote
                                                                 because of signatures that election [officials] deem to not
Also pertinent for the impending primary election is the         ‘correspond.’ ” Id.
impact of the COVID-19 pandemic. Ordinarily, counties
must offer at least one in-person polling place for every        Plaintiff League of Women Voters of North Dakota
election. N.D. Cent. Code § 16.1-11.1-01(1). Governor            (“LWVND”) is a Fargo, North Dakota, nonprofit
Doug Burgum temporarily suspended this requirement in            organization “dedicated to encouraging informed and
a March 26, 2020 order. Doc. No. 11-21. Since then, each         active participation in government, working to increase
of North Dakota’s 53 counties has chosen to conduct this         understanding of major public policy issues, and
year’s primary election entirely by mail. Doc. No. 11-22.        influencing public policy through education and
                                                                 advocacy.” Doc. No. 11-20, p. 3. This work includes
The absentee voting process for the primary election             providing education to LWVND members and the public
commenced in late April. See id. In addition to voters           on voting via absentee ballot. Id. The organization’s
requesting absentee ballots as usual, the Secretary of           President, Jan Renae Lynch, notes that many LWVND
State’s office mailed ballot applications to all voters listed   members are elderly or have physical limitations that
in the state’s central voter file. Doc. No. 21-1, p. 2. The      make writing difficult. Id. She believes those “members
central voter file complies data on those who have voted         are at increased risk of being disenfranchised by a
in past North Dakota elections but does not encompass all        signature issue.” Id.
individuals who are eligible to vote. Id. As of May 21,
2020, county officials had distributed 161,256 ballots, and      *4 The Defendants are sued in their official capacities.
39,734 voters had already submitted their ballots. Id. at        Defendant Alvin Jaeger (the “Secretary”) is the North
11.                                                              Dakota Secretary of State. The Century Code prescribes
                                                                 the Secretary’s duties for elections in chapter 16.1-01.
                                                                 Those duties include serving as the supervisor of
                                                                 elections, implementing uniform training programs for
                                                                 election officials, and publishing a manual on election
                                                                 procedures. N.D. Cent. Code § 16.1-01-01. Upon his
   B. Introduction of Parties                                    request or the request of any election official, the
The Plaintiffs are one individual and two nonprofit,             Secretary holds “the power to examine ... any election
nonpartisan organizations. Plaintiff Maria Fallon Romo is        ballot or other material ... for the purpose of determining
a regular voter and a resident of Grand Forks, North             sufficient compliance with the law.” Id. § 16.1-01-01(1).
Dakota. Doc. No. 11-17, p. 2. She suffers from multiple          Consistent with state election law, the Secretary is imbued
sclerosis, which diminishes her ability to write neatly or       with discretionary rulemaking authority to carry out his
consistently. Id. In the 2018 general election, Romo             duties and to “assure uniform voting opportunities
attempted to cast an absentee ballot. Id. She recently           throughout the state.” Id. § 16.1-01-01(3).
learned that election officials erroneously rejected her
ballot after determining that the signature on her               Defendant Debbie Nelson (“Auditor Nelson”) is the
application did not correspond with the signature on her         County Auditor of Grand Forks County. The Century
voter affidavit. Id. at 3. Because of the COVID-19               Code designates each county auditor as the “county
pandemic, Romo will be required to vote by mail for the          administrator of elections.” Id. § 16.1-01-01(4). County
upcoming primary. Id.                                            auditors are “responsible to the secretary of state for the
                                                                 proper administration within the auditor’s county of state
Plaintiff Self Advocacy Solutions N.D. (“SAS”) is a
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        3
          Case 3:20-cv-00076-PDW-ARS Document 31-6 Filed 06/08/20 Page 5 of 11


Self Advocacy Solutions N.D. v. Jaeger, --- F.Supp.3d ---- (2020)



laws, rules, and regulations concerning election                Standing requires (1) an injury in fact, (2) causation, and
procedures.” Id. Prior to each election, county auditors        (3) redressability. Hughes v. City of Cedar Rapids, 840
must conduct training sessions on election laws and             F.3d 987, 992 (8th Cir. 2016). An injury in fact is “the
procedures for election board members. Id. §                    actual or imminent invasion of a concrete and
16.1-01-01(5). As mentioned, county auditors serve as           particularized legal interest.” Kuehl v. Sellner, 887 F.3d
one of five members on the county canvassing board. Id.         845, 850 (8th Cir. 2018) (citations omitted). Where
§ 16.1-15-15.                                                   plaintiffs seek declaratory and injunctive relief, “they
                                                                must show they are experiencing an ongoing injury or an
                                                                immediate threat of injury.” Webb ex rel. K.S. v. Smith,
                                                                936 F.3d 808, 815 (8th Cir. 2019) (citing Frost v. Sioux
                                                                City, 920 F.3d 1158, 1161 (8th Cir. 2019)). Causation is
                                                                satisfied when the injury is “fairly traceable to the action
   C. Procedural History                                        of the defendant, and not the result of the independent
The Plaintiffs filed their complaint on May 1, 2020. Doc.       action of some third party not before the court.” Balogh v.
No. 1. Invoking 42 U.S.C. § 1983, the complaint pleads a        Lombardi, 816 F.3d 536, 543 (8th Cir. 2016) (cleaned
deprivation of procedural due process and the imposition        up). Redressability is “a likelihood that the injury will be
of an undue burden on the right to vote, in contravention       redressed by a favorable decision.” Kuehl, 887 F.3d at
of the First and Fourteenth Amendments to the United            850 (citations omitted).
States Constitution. Id. at 13-17. The complaint seeks
three discrete forms of relief. First, the Plaintiffs request   *5 The party invoking federal jurisdiction bears the
declaratory judgment finding the two challenged statutes        burden to establish standing. Lujan v. Defenders of
unconstitutional, insofar as they fail to provide notice or     Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 119 L.Ed.2d
an opportunity to cure a signature discrepancy before a         351 (1992). Courts “assume that on the merits the
ballot is rejected. Second, they ask for the Court to enjoin    plaintiffs would be successful in their claims” when
the Secretary, Auditor Nelson, and all election officials       undertaking a standing analysis. Am. Farm Bureau Fed’n
acting in concert with them from enforcing the                  v. EPA, 836 F.3d 963, 968 (8th Cir. 2016) (quoting Muir
signature-matching requirement absent adequate notice           v. Navy Fed. Credit Union, 529 F.3d 1100, 1106 (D.C.
and cure procedures for the June 9, 2020 primary and            Cir. 2008)). The Plaintiffs “must demonstrate standing
future elections. And third, they request the Court to          separately for each form of relief sought.” Friends of the
affirmatively order the Secretary to instruct county            Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.
election officials to afford voters notice and an               167, 185, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000)
opportunity to confirm the validity of their ballots prior to   (citations omitted). At the pleadings stage, general factual
rejection based on a signature mismatch. Id. at 17-18. The      allegations suffice to support standing. See Jones v.
Defendants filed an answer to the complaint on June 1,          Jegley, 947 F.3d 1100, 1104 (8th Cir. 2020). In addition
2020. Doc. No. 26. The Plaintiffs filed their motion for        to considering affidavits and other evidence in the record,
preliminary injunction on May 11, 2020, and the parties         the Court assumes the factual allegations in the complaint
submitted timely response and reply briefs thereafter. See      are true and construes them in the light most favorable to
Doc. No. 11.                                                    the Plaintiffs. See id. at 1103-04.

                                                                The Court initially addresses Romo’s standing to sue. The
                                                                Defendants do not contest that she meets the injury-in-fact
                                                                element. And for good reason. The Plaintiffs have
                                                                sufficiently pled that she is experiencing the immediate
II. STANDING
                                                                threat of injury. As alleged, Romo’s multiple sclerosis,
Federal courts must possess jurisdiction before reaching
                                                                while not rendering her unable to sign her name,
the merits of a case. Va. House of Delegates v.
                                                                diminishes her ability to write neatly or consistently.
Bethune-Hill, 587 U.S. ––––, 139 S. Ct. 1945, 1950, 204
                                                                Considering election officials incorrectly rejected Romo’s
L.Ed.2d 305 (2019). “Article III limits federal jurisdiction
                                                                ballot in the 2018 general election for a signature
to ‘Cases’ and ‘Controversies,’ and there is no case or
                                                                discrepancy—coupled with the fact that she will again
controversy unless the party initiating the action has
                                                                have to vote by mail in the upcoming primary because of
standing to sue.” Owner-Operator Indep. Drivers Ass’n,
                                                                the COVID-19 pandemic—there is a realistic threat of an
Inc. v. U.S. Dep’t of Transp., 831 F.3d 961, 966 (8th Cir.
                                                                impending deprivation of her right to vote. Romo satisfies
2016) (citing Allen v. Wright, 468 U.S. 737, 750, 104
                                                                the first standing requirement.
S.Ct. 3315, 82 L.Ed.2d 556 (1984)).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      4
          Case 3:20-cv-00076-PDW-ARS Document 31-6 Filed 06/08/20 Page 6 of 11


Self Advocacy Solutions N.D. v. Jaeger, --- F.Supp.3d ---- (2020)



The Defendants vigorously contest causation and                  County.
redressability, however. They attempt to divert any fault
for Romo’s threatened injury toward local election boards        Moreover, both officials play central roles in enforcing
and county canvassing boards as the entities that make the       the challenged statutes through subordinates. The
ultimate determinations on whether a ballot is rejected for      Secretary serves as the state’s supervisor of elections and
a signature discrepancy. This tactic is unavailing.              is statutorily required to implement uniform training
                                                                 programs for election officials. This includes the
“When a plaintiff brings a pre-enforcement challenge to          preparation of an election procedures manual, which
the constitutionality of a particular statutory provision, the   instructs election board members that voters’ ballots “may
causation element of standing requires the named                 not be allowed” based on mismatched signatures. Doc.
defendants to possess authority to enforce the                   No. 11-5, p. 14. The manual no doubt has a
complained-of provision.” Dig. Recognition Network,              “determinative or coercive effect” on the actions of
Inc. v. Hutchinson, 803 F.3d 952, 957-58 (8th Cir. 2015)         election officials. Bennett, 520 U.S. at 169, 117 S.Ct.
(cleaned up). In tandem, suits for declaratory and               1154. In a similar vein, Auditor Nelson is the election
injunctive relief against state officials raise the specter of   supervisor at the county level “responsible to the secretary
Eleventh Amendment state sovereign immunity. See                 of state for the proper administration within the auditor’s
Calzone v. Hawley, 866 F.3d 866, 869 (8th Cir. 2017).            county of state laws, rules, and regulations concerning
Under the Ex parte Young exception to Eleventh                   election procedures.” N.D. Cent. Code § 16.1-01-01(4).
Amendment immunity, a sued official must have “some              She is tasked by statute with hiring and overseeing the
connection with the enforcement of the act” to be a proper       election officials that make the initial determination on
defendant. 209 U.S. 123, 157, 28 S.Ct. 441, 52 L.Ed. 714         whether to reject a ballot based on a signature mismatch.
(1908). “[A] state official’s requisite connection with the      Auditor Nelson is also required to conduct training
enforcement of a statute may arise out of ‘the general law’      sessions with all election officials in Grand Forks County
or be ‘specially created by the act itself.’ ” Calzone, 866      to ensure compliance with election protocols. These facts
F.3d at 870 (quoting Ex parte Young, 209 U.S. at 157, 28         illustrate that the Defendants possess the requisite
S.Ct. 441). The Ex parte Young inquiry is analogous to           connection with the challenged statutes’ enforcement,
the causation requirement for Article III standing. See id.      rendering the risk of injury to Romo fairly traceable to
at 869; Citizens for Equal Prot. v. Bruning, 455 F.3d 859,       their conduct.
864 (8th Cir. 2006), abrogated on other grounds,
Obergefell v. Hodges, 576 U.S. ––––, 135 S. Ct. 2584,            The Plaintiffs further emphasize that the threat of injury
192 L.Ed.2d 609 (2015).                                          to Romo results from more than the rote enforcement of
                                                                 the signature-matching requirement. In particular, they
Causation at the pleading stage is a “relatively modest”         decry the failure to adopt notice and cure procedures. This
burden and is not a mandate that a defendant’s conduct be        allegation places the ball squarely in the Secretary’s court.
“the very last step in the chain of causation.” Bennett v.       North Dakota law authorizes the Secretary to engage in
Spear, 520 U.S. 154, 169, 171, 117 S.Ct. 1154, 137               rulemaking consistent with state election law to “assure
L.Ed.2d 281 (1997). That means the causation                     uniform voting opportunities throughout the state.” Id. §
requirement “does not exclude injury produced by                 16.1-01-01(3). And persuasively, the Century Code
determinative or coercive effect upon the action of              already mandates the Secretary to “establish a uniform
someone else.” Id. at 169, 117 S.Ct. 1154. To that effect,       procedure for county auditors to follow when notifying a
“an injury may be indirect and still be sufficient to confer     military or overseas voter that the voter’s absentee ballot
standing so long as that injury is fairly traceable to the       was rejected.” Id. § 16.1-07-17. Assuming the Plaintiffs
defendant’s acts or omissions.” Belles v. Schweiker, 720         would prevail on the merits of their claim, sufficient facts
F.2d 509, 514 (8th Cir. 1983) (citation and internal             assign the Secretary responsibility to establish, and county
quotation marks omitted).                                        auditors to implement, notice and cure procedures. The
                                                                 assertion that Romo’s threatened injury stems from the
*6 In this instance, the named Defendants possess at least       failure to adopt adequate procedures is therefore traceable
some authority to enforce the signature-matching                 to the Defendants. See Belles, 720 F.2d at 514 (finding
requirement directly. The Secretary, for example, holds          plaintiff’s indirect injury traceable to defendant
“the power to examine ... any election ballot or other           government agency based on allegation of failure to
material ... for the purpose of determining sufficient           provide procedures for notice and opportunity to
compliance with the law.” N.D. Cent. Code §                      respond). Romo clears the “relatively modest” burden to
16.1-01-01(1). Auditor Nelson sits as one of five                establish causation at the pleadings stage. Bennett, 520
members on the canvassing board for Grand Forks                  U.S. at 171, 117 S.Ct. 1154.

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        5
          Case 3:20-cv-00076-PDW-ARS Document 31-6 Filed 06/08/20 Page 7 of 11


Self Advocacy Solutions N.D. v. Jaeger, --- F.Supp.3d ---- (2020)



                                                                process. The Court concludes Jacobson is inapplicable.
Moving to redressability, an order enjoining the
Defendants (as well as election officials acting in concert     In sum, Romo meets the necessary standing elements at
with them) from rejecting mail-in ballots based on              this early juncture. This obviates the need to consider
signature discrepancies in the absence of adequate notice       SAS or LWVND’s standing because “where one plaintiff
and cure procedures is likely to redress the threatened         establishes standing to sue, the standing of other plaintiffs
injury to Romo. The same is true for an affirmative order       is immaterial to jurisdiction.” Jones v. Gale, 470 F.3d
requiring the Secretary to instruct county auditors to          1261, 1265 (8th Cir. 2006) (cleaned up). The Court will
implement such procedures for the upcoming primary              therefore proceed to the merits.1
election. Redressability is present.

*7 In opposition, the Secretary leans heavily on a recent
decision from the Eleventh Circuit Court of Appeals. In
Jacobson v. Florida Secretary of State, 957 F.3d 1193
(11th Cir. 2020), the court held that the plaintiffs lacked     III. PRELIMINARY INJUNCTION
standing in a suit challenging a ballot-ordering statute.       Rule 65(a) of the Federal Rules of Civil Procedure
The appeal occurred following a bench trial. Id. at 1198.       authorizes district courts to grant preliminary injunctions.
The statute at issue required the names of candidates from      “A preliminary injunction is an extraordinary remedy
the political party that won Florida’s most recent              never awarded as of right.” Winter v. Natural Resources
gubernatorial election to appear first on the general           Defense Council, Inc., 555 U.S. 7, 24, 129 S.Ct. 365, 172
election ballot, with candidates from the second-place          L.Ed.2d 249 (2008). When considering a motion for
party in the most recent gubernatorial election appearing       preliminary injunction, the Court weighs the four factors
second. Florida law tasked the state’s 67 county                set forth in Dataphase Systems, Inc., v. C L Systems, Inc.,
supervisors with determining ballot ordering. The               640 F.2d 109 (8th Cir. 1981) (en banc). The Dataphase
Eleventh Circuit determined that the individual county          factors include: “(1) the threat of irreparable harm to the
supervisors were the proper defendants, not the Florida         movant; (2) the state of balance between this harm and the
Secretary of State. Id. at 1209-10. The court’s reasoning       injury that granting the injunction will inflict on other
in denying standing rested on two primary grounds: (1)          parties litigant; (3) the probability that movant will
Florida’s county supervisors were independent elected           succeed on the merits; and (4) the public interest.” Id. at
officials not accountable to the Secretary of State, and (2)    114. While no one factor is dispositive, the likelihood of
a directive from the Secretary of State instructing the         success on the merits is most important. Brady v. Nat’l
supervisors to alter the ballot ordering would not have         Football League, 640 F.3d 785, 789 (8th Cir. 2011). The
redressed the plaintiffs’ injuries because the supervisors      balance of harms and public interest factors merge when
were still bound to follow the letter of the statute. Id. at    the government is the opposing party. Nken v. Holder,
1207-08.                                                        556 U.S. 418, 435, 129 S.Ct. 1749, 173 L.Ed.2d 550
                                                                (2009). The burden to demonstrate the necessity of a
Jacobson is distinguishable in several critical aspects. At     preliminary injunction rests with the movant. General
the outset, the burden to establish standing increases          Motors Corp. v. Harry Brown’s, LLC, 563 F.3d 312, 316
successively with the burden of proof at each stage of          (8th Cir. 2009).
litigation. Lujan, 504 U.S. at 561, 112 S.Ct. 2130.
Whereas the Jacobson plaintiffs had to prove standing
commensurate with the burden of proof at trial, here the
Plaintiffs need only support standing with general factual
allegations—a significantly less exacting standard. Next,
                                                                   A. Likelihood of Success on the Merits
North Dakota’s county auditors lack the degree of
                                                                *8 The Plaintiffs proffer two distinct constitutional
independence granted to Florida’s county supervisors.
                                                                violations. First, they assert the signature-matching
County auditors are expressly “responsible to” the
                                                                requirement, without adequate notice and cure
Secretary when carrying out election-related duties. N.D.
                                                                procedures, contravenes their Fourteenth Amendment
Cent. Code § 16.1-01-01(4). This also alleviates the
                                                                right to procedural due process. Second, they contend the
redressability problem in Jacobson. County auditors are
                                                                same regime imposes an undue burden on their right to
subordinate to the Secretary in election matters, and
                                                                vote as protected by the First and Fourteenth
nothing in North Dakota law overtly prohibits the
                                                                Amendments. The Court addresses only the asserted
implementation of notice and cure procedures for
                                                                procedural due process violation because the Plaintiffs are
mismatched signatures in the mail-in ballot verification
                                                                likely to succeed on that claim, affording complete relief

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       6
          Case 3:20-cv-00076-PDW-ARS Document 31-6 Filed 06/08/20 Page 8 of 11


Self Advocacy Solutions N.D. v. Jaeger, --- F.Supp.3d ---- (2020)



as a result. See Saucedo v. Gardner, 335 F. Supp. 3d 202,        absentee ballot is the sole available voting method.
222 (D.N.H. 2018).                                               Consequently, the Plaintiffs possess a constitutionally
                                                                 protected interest.
As an initial matter, the Secretary asserts that the
Plaintiffs cannot mount a successful facial challenge.2 “A       *9 The question now becomes whether the challenged
facial challenge is really just a claim that the law or policy   statutes facially effect a deprivation of the right to vote
at issue is unconstitutional in all its applications.”           without due process. “The essential requirements of due
Bucklew v. Precythe, 587 U.S. ––––, 139 S. Ct. 1112,             process ... are notice and an opportunity to respond.”
1127, 203 L.Ed.2d 521 (2019). Relying on Crawford v.             Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546,
Marion County Election Board, 553 U.S. 181, 128 S.Ct.            105 S.Ct. 1487, 84 L.Ed.2d 494 (1985). Because there is
1610, 170 L.Ed.2d 574 (2008), the Secretary contends the         no possibility of meaningful postdeprivation process
signature-matching requirement in not amenable to facial         when a voter’s ballot is rejected (there is no way to vote
attack because it burdens a limited number of North              after an election is over, after all), sufficient
Dakota voters. While certainly applicable to constitutional      predeprivation process is the constitutional imperative.
claims predicated on an undue burden on the right to vote,       See Winegar v. Des Moines Indep. Cmty. Sch. Dist., 20
Crawford is not a barrier to procedural due process              F.3d 895, 901 (8th Cir. 1994). On this front, North
claims. See Saucedo, 335 F. Supp. 3d at 222 (enjoining           Dakota’s signature-matching requirement is wholly
signature-matching statute for procedural due process            deficient. Voters are simply never notified or afforded any
violation without discussing Crawford); Martin v. Kemp,          opportunity to respond if election officials reject their
341 F. Supp. 3d 1326, 1341 (N.D. Ga. 2018) (same).               ballots for a signature discrepancy. This all but ends the
Further, when confronting a facial challenge, “[t]he             inquiry.
proper focus of the constitutional inquiry is the group for
whom the law is a restriction, not the group for whom the        Nonetheless, the Secretary contends that two
law is irrelevant.” City of Los Angeles v. Patel, 576 U.S.       predeprivation safeguards supply sufficient process—the
409, 135 S. Ct. 2443, 2451, 192 L.Ed.2d 435 (2015).              ability to mark an “X” on the ballot application and voter
Here, the statutes are restrictions only on voters whom          affidavit in lieu of a signature, and the two-tier review
election officials identify as providing noncorresponding        system for signature mismatches. The contention that
signatures. The Plaintiffs lodge a proper facial challenge.3     adequate process is afforded necessitates consideration of
                                                                 the balancing test articulated in Mathews v. Eldridge, 424
Turning to the merits, the Fourteenth Amendment                  U.S. 319, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976). Under that
familiarly forbids a state actor to “deprive any person of       test, courts weigh three factors: “(1) the private interest
life, liberty, or property, without due process of law.”         that will be affected by the state action; (2) the risk of
U.S. Const. amend. XIV, § 1. The Amendment includes              erroneous deprivation of that interest through the
both procedural and substantive components. Troxel v.            procedures used, and the value of any additional or
Granville, 530 U.S. 57, 65, 120 S.Ct. 2054, 147 L.Ed.2d          substitute procedures; and (3) the state’s interest.” Porter
49 (2000). To prevail on a procedural due process claim, a       v. Knickrehm, 457 F.3d 794, 798 (8th Cir. 2006) (citation
plaintiff must establish (1) a constitutionally protected        omitted).
interest, and (2) a deprivation of that interest without due
process of law. See Zinermon v. Burch, 494 U.S. 113,             The Court finds these factors tip decisively in the
125, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990).                      Plaintiffs’ favor. The private interest at stake is the
                                                                 fundamental right to vote, so this first factor is “entitled to
Beyond debate, the right to vote is a constitutionally           substantial weight.” Martin, 341 F. Supp. 3d at 1338.
protected liberty interest. See Burdick v. Takushi, 504          North Dakota’s decision to allow voting via absentee
U.S. 428, 433, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992)            ballot requires the state to administer the system
(citation omitted) (declaring that “voting is of the most        constitutionally. See id.
fundamental significance under our constitutional
structure”). Although “the right to apply for and vote via       For the second factor, the risk of error is significant when
absentee ballot is not constitutionally on par with the          the only mechanism available to prospectively stave off
fundamental right to vote,” a state that creates a system        deprivation is the ability to mark an “X” on the ballot
for absentee voting “must administer it in accordance with       application and voter affidavit. The Secretary asserts that
the Constitution.” Martin, 341 F. Supp. 3d at 1338               voters should know the law requires signatures to
(quoting Zessar v. Helander, No. 05 C 1917, 2006 WL              correspond, and if they are aware of the possibility that
642646, at *6 (N.D. Ill. Mar. 13, 2006)). The importance         their signatures may not match, then they should utilize
of this principle is even more evident where, as here, an        the alternative accommodation. This argument is devoid

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          7
         Case 3:20-cv-00076-PDW-ARS Document 31-6 Filed 06/08/20 Page 9 of 11


Self Advocacy Solutions N.D. v. Jaeger, --- F.Supp.3d ---- (2020)



of merit. Neither the application nor the affidavit inform      counties did not reject a single ballot for a signature
voters that signatures must correspond for their ballot to      discrepancy, meaning there would often be no increased
count. See Doc. No. 21-3. The Secretary cannot seriously        burden on county election officials. Doc. No. 11-4, pp.
expect voters to comb through the Century Code in search        2-3. The highest number of rejections for signature
of a requirement they have no reason to believe exists.         mismatches came from Burleigh County (the second-most
Equally important, the alternative accommodation is             populous county in the state) at 51, while Grand Forks
intended for voters “unable” to sign their name. N.D.           County (Auditor Nelson’s county) rejected a mere 21. Id.
Cent. Code §§ 16.1-07-06(2), 16.1-07-08(2). So following        Attempting to contact this limited number of voters in the
the Secretary’s logic, voters are charged with not only         time between the day before election day, when the
knowing whether they are able to produce consistent             signature comparison process begins, and six days after
signatures, but also with knowing that such inconsistency       election day, when the county canvassing boards
renders them entirely “unable” to sign their name. In           convenes, is far from an insurmountable endeavor.
essence, the Secretary expects voters to read the minds of      Additionally, county auditors are already familiar with
election officials before deciding to affix a signature on      contacting voters that submit absentee ballots with
an absentee ballot. That cannot be the process due.             missing information, so corresponding with voters
                                                                regarding ballot errors is not uncharted territory. N.D.
Furthermore, Dr. Mohammed’s declaration convincingly            Cent. Code § 16.1-07-10. The state’s interest is
demonstrates that the two-tier review system by the             insufficient to overshadow the private interests at stake
election boards and canvassing boards is similarly              and the benefit of constitutionally necessary procedures.
inadequate to provide due process. He opines that without
proper training in handwriting comparison, North Dakota         The signature-matching requirement found in North
election officials are more likely accept invalid absentee      Dakota Century Code §§ 16.1-07-09 and 16.1-07-12 is
ballots than to erroneously reject valid absentee ballots.      likely facially unconstitutional, insofar as the statutes
Dr. Mohammed also sets out a host of reasons that the           fail—under all circumstances—to provide affected voters
same voter’s signature may vary over time and identifies        with notice and an opportunity to cure a signature
a particularly high risk of error where only two samples        discrepancy before a ballot is rejected. Accordingly, the
are used for comparison. The result is the outright             Court finds the Plaintiffs have established a substantial
disenfranchisement of otherwise qualified electors. The         likelihood of success on the merits of their procedural due
value of additional procedures to safeguard against             process claim.
erroneous ballot rejections therefore becomes apparent.
Attempting to contact voters and allowing an opportunity
to verify ballots ensures compliance with the
bare-minimum requirements of procedural due process.
The second factor favors the Plaintiffs.
                                                                   B. Remaining Preliminary Injunction Factors
*10 Addressing the third factor, the state’s interest does      The Plaintiffs successfully carry the burden on the three
not outweigh the value of the additional notice and cure        remaining preliminary injunction factors as well. The
procedures that protect the fundamental right to vote. To       second factor, irreparable harm, is clearly met. There is
be sure, the state holds important interests in preventing      also no possibility of monetary relief. And if a ballot is
voter fraud and upholding the integrity of elections. See       wrongly rejected for a signature mismatch, the voter is
Crawford, 553 U.S. at 191-92, 128 S.Ct. 1610. But               irreversibly disenfranchised for that election. See Fla.
allowing voters to verify the validity of their ballots         Democratic      Party       v.     Detzner,      Case     No.
demonstrably advances—rather than hinders—these                 4:16cv607-MW/CAS, 2016 WL 6090943, at *8 (N.D.
goals. As the Secretary notes, the purpose of the               Fla. Oct. 16, 2016) (citation omitted) (noting in the
signature-matching requirement is to ensure the same            election context, “this isn’t golf: there are no mulligans”).
person that signed the ballot application is the person
casting the ballot. Notice and cure procedures do exactly       For the combined balance of harms and public interest
that by confirming the validity of legitimate voters’           factors, the Defendants begin by pointing out that “[a]ny
ballots, preventing voter fraud and increasing confidence       time a State is enjoined by a court from effectuating
in our electoral system in the process.                         statutes enacted by representatives of its people, it suffers
                                                                a form of irreparable injury.” Maryland v. King, 567 U.S.
And any fiscal or administrative burden is miniscule when       1301, 1301, 133 S.Ct. 1, 183 L.Ed.2d 667 (2012)
compared to the palpable threat of disenfranchisement. In       (Roberts, C.J., in chambers) (cleaned up). Though true,
the 2018 general election, half of North Dakota’s 53            the Court finds that the harm to the state is outweighed by
                                                                the harm inherent in the deprivation of the Plaintiffs’
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        8
         Case 3:20-cv-00076-PDW-ARS Document 31-6 Filed 06/08/20 Page 10 of 11


Self Advocacy Solutions N.D. v. Jaeger, --- F.Supp.3d ---- (2020)



fundamental right to vote. See Martin, 341 F. Supp. 3d at        Court held that federal courts must weigh “considerations
1340. Indeed, an injunction will not prevent the state from      specific to election cases” when deciding whether to
enforcing the signature-matching requirement, but rather         enjoin an election law in close temporal proximity to an
will require enforcement to comply with the Constitution.        election. Id. at 4, 127 S.Ct. 5. Immediately following that
                                                                 holding, the opinion explained, “Court orders affecting
The Defendants offer two other theories in opposition to a       elections ... can themselves result in voter confusion and
preliminary injunction on public harm and interest               consequent incentive to remain away from the polls. As
grounds that warrant discussion. They contend that first,        an election draws closer, that risk will increase.” Id. The
the Plaintiffs waited too long to file both this action and      concerns that troubled the Supreme Court in Purcell are
the present motion, and second, that the Court should not        not present in this instance. A voter filling out an absentee
enjoin the enforcement of the challenged statutes this           ballot will be entirely unaffected by an order enjoining the
close to the June 9, 2020 primary election. Taking each          signature-matching requirement—a requirement that
argument in turn, the Court is unpersuaded.                      applies only after a ballot is submitted. In other words,
                                                                 there is no potential for voter confusion or dissuasion
*11 “[A] party requesting a preliminary injunction must          from voting because the process for submitting an
generally show reasonable diligence.” Benisek v.                 absentee ballot will remain unchanged. To the extent the
Lamone, 585 U.S. ––––, 138 S. Ct. 1942, 1944, 201                impact on election officials alone is relevant under
L.Ed.2d 398 (2018). The Court acknowledges that the              Purcell, the Court has previously weighed that impact and
Plaintiffs’ decision to file this case and the accompanying      found the countervailing threat of the deprivation of the
preliminary injunction motion when they did increases the        fundamental right to vote more significant.
harm to the Defendants to some degree. The condensed
timeline for formulating and implementing relatively new         The Plaintiffs have established that the balance of harms
procedures for the impending primary election is less than       and public interest factors favor a preliminary injunction.
ideal. Still, the Court does not find that a lack of             As a final note, the Court deems statewide relief the
diligence, if any exists, bars injunctive relief here. Auditor   appropriate course of action because the two challenged
Nelson highlights a March 2019 email from the Barnes             statutes are likely facially unconstitutional in the absence
County Auditor to the Plaintiffs’ counsel that                   of adequate notice and cure procedures. Cf. Brakebill v.
demonstrated an awareness of the omission of notice and          Jaeger, 932 F.3d 671, 678 (8th Cir. 2018).
cure procedures from the signature-matching requirement.
See Doc. No. 11-12. While that email may show
knowledge of the potential claim itself, it is not indicative
of a failure to timely pursue injunctive relief. At oral
argument, the Plaintiffs’ counsel indicated that the
decision to seek a preliminary injunction arose when the         IV. CONCLUSION
COVID-19 pandemic forced the June primary to                     The Court has reviewed the record, the parties’ filings,
transform into an exclusively vote-by-mail election,             and the relevant legal authority. The Plaintiffs have met
inflating the importance of the signature-matching               the burden to demonstrate the necessity of a preliminary
requirement. Governor Burgum issued the order                    injunction. For the reasons above, the Plaintiffs’ motion
suspending the in-person polling place requirement on            for preliminary injunction (Doc. No. 11) is GRANTED.
March 26, 2020, and the Plaintiffs’ filed their complaint        The Court ORDERS as follows:
36 days later on May 1, 2020. See Doc. Nos. 1, 11-21.
This motion followed ten days later. See Doc. No. 11. In            (1) The Secretary, Auditor Nelson, and all North
these circumstances, the Court cannot say the Plaintiffs            Dakota election officials acting in concert with them
lacked diligence in pursuing injunctive relief.                     are hereby enjoined from rejecting any mail-in ballot
                                                                    on the basis of a signature mismatch absent adequate
Likewise, the Court is not convinced that the Plaintiffs’           notice and cure procedures for the June 9, 2020 primary
requested injunctive relief runs afoul of the admonition            election. In the event this matter has not been finally
“that lower federal courts should ordinarily not alter the          resolved on the merits prior to the November 3, 2020
election rules on the eve of an election.” Republican Nat’l         general election, the Plaintiffs may apply for additional
Comm. v. Democratic Nat’l Comm., 589 U.S. ––––, 140                 injunctive relief.
S. Ct. 1205, 1207, ––– L.Ed.2d –––– (2020). That
                                                                    (2) The parties shall confer and submit to the Court no
admonition derives from Purcell v. Gonzalez, 549 U.S. 1,
                                                                    later than 12:00 P.M. on Friday, June 5, 2020 proposed
127 S.Ct. 5, 166 L.Ed.2d 1 (2006), a case addressing
                                                                    procedures to be implemented by county auditors that
Arizona’s voter identification laws. There, the Supreme
                                                                    afford affected voters notice when a ballot is identified

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        9
          Case 3:20-cv-00076-PDW-ARS Document 31-6 Filed 06/08/20 Page 11 of 11


Self Advocacy Solutions N.D. v. Jaeger, --- F.Supp.3d ---- (2020)



    as containing a signature mismatch, as well as an                  All Citations
    opportunity for affected voters to verify their ballots.
                                                                       --- F.Supp.3d ----, 2020 WL 2951012
*12 IT IS SO ORDERED.


Footnotes

1        Auditor Nelson raised a laches defense in her brief. At oral argument, her counsel indicated that the laches theory is
         intended to challenge the Plaintiffs’ diligence in pursuing injunctive relief and not as a bar to the action outright. As a
         result, the Court will address the laches argument under the balance of harms factor for the preliminary injunction
         analysis.

2        Notwithstanding the Plaintiffs’ argument to the contrary, the Court construes their claims as facial challenges. The
         complaint expressly seeks declaratory judgment finding North Dakota Century Code §§ 16.1-07-09 and 16.1-07-12
         unconstitutional in the absence of notice and cure procedures, and the requested relief does not focus on the
         application of the statutes to individual Plaintiffs.

3        The Court does not address the Secretary’s arguments regarding a perceived as-applied challenge from Romo,
         because neither the complaint nor the Plaintiffs’ preliminary injunction motion requests individualized relief.




End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
